Citation Nr: 1403489	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-38 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for headaches, claimed as residuals of a head injury.

ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Marine Corps from December 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a January 2013 remand, the Court directed the RO to: (1) obtain and associate with the claims folder the Veteran's Social Security Administration (SSA) administrative and medical records; (2) request appropriate information from the Veteran regarding his birth and obtain appropriate service treatment records; and (3) schedule the Veteran for a VA examination and opinion regarding his headaches.  

A review of the record finds noncompliance with the remand directives.  First, in February 2013 the AMC requested that the SSA produce the Veteran's medical records, but did not request any determinations made in conjunction with his SSA claim.  Next, on remand the VA examiner was asked to provide an opinion as to whether there was clear and unmistakable (undebatable) evidence that Veteran's headaches preexisted service and if so, whether the headaches were not aggravated (permanently worsened) beyond their normal progression.  The VA examiner provided an opinion based on an inaccurate legal standard and therefore did not fulfill the remand directives.  Consequently, yet another remand to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain a complete copy of any adjudication and the records, underlying the adjudication for disability benefits.  All records/responses received should be associated with the claims file.  If records are unavailable, SSA should so indicate. 
2.  Then, obtain an addendum opinion from the April 2013 VA examiner (or, if he is unavailable, an appropriate medical professional).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

(a)  Whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's headaches pre-existed active service.  Please provide a complete explanation for the opinion.

(b)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing headaches WERE NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.

(c)  If not, opine as to whether any current headaches at least as likely as not (a probability of 50 percent or greater) that had their onset in, or is otherwise related to his period of active duty service.  Please provide a complete explanation for the opinion.  For the purposes of this opinion, the examiner should assume that the Veteran's statements of record are competent and credible as to the level and character of his headaches since service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the addendum opinion report complies with, and answers the questions posed in, this remand.  If the report is insufficient, it should be returned to the examiner for corrective action.

4.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

